FILED
                             NOT FOR PUBLICATION                             JUL 29 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



VONNY JULIANA,                                   No. 07-71491

               Petitioner,                       Agency No. A097-620-793

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 19, 2010 **

Before:        B. FLETCHER, REINHARDT, and WARDLAW, Circuit Judges.

       Vonny Juliana, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ order dismissing her appeal from an immigration

judge’s decision denying her application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence. Wakkary v. Holder,

558 F.3d 1049, 1056 (9th Cir. 2009). We deny the petition for review in part, grant

in part, and remand.

      Substantial evidence supports the agency’s denial of CAT relief because

Juliana failed to show it is more likely than not that she would be tortured if

removed to Indonesia. See Wakkary, 558 F.3d at 1067-68.

      In assessing Juliana’s asylum and withholding of removal claims, the agency

only considered the incidents of harm she suffered on account of her Chinese

ethnicity, and did not consider the harms she suffered on account of her

Christianity. Because the agency has not considered the cumulative impact of

these harms in assessing relief, we remand Juliana’s asylum and withholding of

removal claims for the agency to consider in the first instance. See INS v. Ventura,

537 U.S. 12, 16-18 (2002) (per curiam); see also Tampubolon v. Holder, 598 F.3d
521, 526 (9th Cir. 2010) (“[A]ny reasonable factfinder would be compelled to

conclude on this record that Christian Indonesians are a disfavored group.”).

      Each party shall bear their own costs on appeal.

      PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.




                                           2                                      07-71491